DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. Claim 1 is amended. Claim 15 is new. 

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 11 November 2022 is acknowledged: 
Species (1): position 7160 to position 7220;
Species (2): position 7168;
Species (3): SEQ ID NO 16 (position 7168 to position 7184); and
Species (4): SEQ ID NO 159 (hnSR100-7168-AmNA(I 7)).

Priority
Receipt is acknowledged of a certified copy of the Foreign Priority Application. However, a certified translation has not been filed. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b)  and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at ¶163. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of terms, for example Applied Biosystems® at ¶142, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
The notes of Tables 1-3 and 5 have misspelled 5-methylcytosine.  
5-methylcytosine is abbreviated 5mC in the Specification but is abbreviated m5c in the sequence listing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application No. WO 2015012175 A1, published 29 January 2015 (referred to as “WO175”) in view of US Patent No. 8,541,562 B2, issued 24 September 2013 (referred to as “US562”).
For the purposes of examination, alternative options preceded or followed by “or” are treated as if only one of the listed limitations is required, unless an alternative limitation is addressed.
WO175 is drawn to a therapeutic agent that targets the nSR100 gene to treat small cell lung cancer. WO175 teaches (p. 17, full ¶3) a therapeutic agent for small cell lung cancer which comprises a nucleic acid, targeted to the human nSR100 gene, that suppresses human nSR100 mRNA expression and nSR100 protein. WO175 (p. 17 final ¶) teaches [The] siRNA is not particularly limited as long as it suppresses the expression of human nSR100 mRNA (or protein). WO175 teaches (p18, full ¶1) that the nSR100 expression-inhibiting nucleic acid is not only siRNA and can be an antisense poly (oligo) nucleotide that has a nucleotide sequence complementary to or substantially complementary to the nucleotide sequence of human nSR100 mRNA and hybridizes with human nSR100 mRNA. The antisense oligo is (p. 18, full ¶2) about 10 to 1000 bases…and preferably about 16 to 30 bases and the phosphate residues can be changed to chemically modified phosphate residues such as phosphorothioate. Therefore, WO175 teaches the following limitations of instant Claim 1 “the oligonucleotide can bind to a human nSR100 gene and has human nSR100 expression inhibiting activity, the oligonucleotide has a length of 12 to 20 mer”.
WO175 teaches (p. 18, last ¶; p. 19 first ¶) that the oligo can be in a pharmaceutically acceptably carrier and lists examples that include the following salts: sodium benzoate and sodium bisulfite…sodium citrate…saline.
WO175 teaches (p. 3, full ¶2) that human nSR100 consists of the base sequence shown in SEQ ID NO 1. SEQ ID NO 1 in WO175 is identical to instant SEQ ID NO 1 as shown by the sequence alignment below: 
Query Match             100.0%;  Score 8494;  DB 51;  Length 8494;  Best Local Similarity 100.0%;  
Matches 8494;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTCACATTGTGCGAGAGACAAAACCCGGGCGCGCCGGAGCTCACACGCGCACGCACACAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTCACATTGTGCGAGAGACAAAACCCGGGCGCGCCGGAGCTCACACGCGCACGCACACAC 60

[for the sake of brevity, intervening sequence is not shown]

Qy       7141 TCACCAAGCAAATTGAAATTGGCAGAAATGGAGGCTTCAGTCACACAAATTAGACTCAAA 7200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7141 TCACCAAGCAAATTGAAATTGGCAGAAATGGAGGCTTCAGTCACACAAATTAGACTCAAA 7200

[for the sake of brevity, intervening sequence is not shown]

Qy       8461 ATGGTATGGTGTTCTCAAAAAAAAAAAAAAAAAA 8494
              ||||||||||||||||||||||||||||||||||
Db       8461 ATGGTATGGTGTTCTCAAAAAAAAAAAAAAAAAA 8494

Therefore, WO175 teaches the following limitations of instant Claim 1 “the oligonucleotide includes a sequence that is complementary to a target region having a 12- to 20-mer continuous sequence in a base sequence of SEQ ID NO 1” and of instant Claim 15 “The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the 12- to 20-mer continuous sequence in the base sequence is from position 600 to position 620, from position 640 to position 700, from position 710 to position 800, from position 1060 to position 1080, from position 1560 to position Page 12 of 14 1600, from position 1630 to position 1660, from position 1685 to position 1720, from position 1850 to position 1900, from position 2900 to position 2925, from position 3835 to position 3875, from position 4800 to position 4830, from position 5900 to position 5970, from position 6010 to position 6035, from position 6230 to position 6270, from position 6300 to position 6320, from position 6440 to position 6470, from position 6750 to position 6772, from position 6865 to position 6890, from position 7045 to position 7080, from position 7130 to position 7155, from position 7160 to position 7220, from position 7360 to position 7390, from position 7680 to position 7850, from position 7950 to position 7980, from position 7995 to position 8020 or from position 8160 to position 8180 in SEQ ID No. 1”. 
Since SEQ ID NO 1 in WO175 is identical to instant SEQ ID NO 1, WO175 teaches the sequences of instant Claim 2 at the elected position 7168 “The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the 5' end of the target region corresponds to position 7168 in SEQ ID No. 1, and the oligonucleotide has a length of 15 to 19 mer”.
SEQ ID NO 16 has been elected from SEQ ID NOs 2 to 71. WO175 SEQ ID NO 1 contains instant SEQ ID NO 16, as shown by the sequence alignment below:
Query Match             100.0%;  Score 17;  DB 51;  Length 8494;  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGACTGAAGCCTCCAT 17
              |||||||||||||||||
Db       7184 GTGACTGAAGCCTCCAT 7168
Therefore, WO175 teaches instant Claim 3 (“claim 1, wherein the base sequence of the oligonucleotide includes any of base sequences of SEQ ID NO 16”) and instant Claim 12 (“claim 2, wherein the base sequence of the oligonucleotide includes SEQ ID NO 16”). 
WO175 does not teach the nucleoside structure represented by Formula 1 of instant Claim 1. WO175 does not teach the further modifications to Formula 1 recited in instant Claim 1 or by its dependent claims including Claim 5. 
However, US562 teaches the structure and many of the modifications recited by Claim 1, as discussed below. US562 is drawn to bridged artificial nucleoside and nucleotides. US562 teaches (Col 3-4) the base nucleoside and some of the modifications recited by instant Claim 1, as shown by the figures and text below:

    PNG
    media_image1.png
    272
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    169
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    414
    media_image3.png
    Greyscale


	US562 (Col 12) shows the following structure and modifications (L5-17) that are some of the limitations recited by instant Claim 5: 

    PNG
    media_image4.png
    202
    420
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    264
    415
    media_image5.png
    Greyscale


The Abstract of US562 teaches that its nucleosides have an amide bond introduced into a bridge structure of 2',4'-BNA/LNA. US562 teaches (Col 81 L24-34) that the novel 2',4'-bridged artificial nucleosides and nucleotides with a bridging containing an amide bond…[have] a good binding affinity for a single-stranded RNA…and a stronger nuclease resistance than LNA, which make them applicable to nucleic acid drugs. C13 L21-27 teach that incorporating the 2’,4’-bridged nucleosides into antisense molecules will make them useful for inhibiting a function of a specific gene to treat a disease, such as antitumor agents. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nSR100-inhibiting antisense oligonucleotide sequences for inhibiting nSR100 expression to treat small cell lung cancer of WO175 with the 2’,4’-bridged amide BNA nucleotides of US562 for the benefit of making the antisense oligos more nuclease resistant and therefore more effective in a subject. One would have been motivated to do so with a reasonable expectation of success because the nSR100 sequences were known to inhibit nSR100 and have a beneficial effect on lung cancer (as shown in WO175 Figure 5) and because the figure on p. 3 of US562 shows that the oligos containing 2’,4’-bridged nucleosides are more resistant than those without, and because US562 says that a purpose of the 2’,4’-bridged nucleosides is for therapeutic antisense oligos for treating cancer. 
	Such modification would produce the limitations of instant Claim 1 (“An oligonucleotide or a pharmacologically acceptable salt thereof, wherein the oligonucleotide comprises at least one nucleoside structure represented by Formula (I) below: [Chemical Formula 1], where Base represents a purin-9-yl group that may have any one or more substituents selected from an a group, or a 2-oxo-1,2-dihydropyrimidin-1-yl group that may have any one or more substituents selected from the a group, the a group consisting of a hydroxy group, a hydroxy group protected by a protecting group for nucleic acid synthesis, linear alkyl groups having 1 to 6 carbon atoms, linear alkoxy groups having 1 to 6 carbon atoms, a mercapto group, a mercapto group protected by a protecting group for nucleic acid synthesis, linear alkylthio groups having 1 to 6 carbon atoms, an amino group, linear alkylamino groups having 1 to 6 carbon atoms, an amino group protected by a protecting group for nucleic acid synthesis, and halogen atoms, and A is a divalent group represented by: [Chemical Formula 2], where R1 represents a hydrogen atom, an alkyl group having 1 to 7 carbon atoms that may form a branch or a ring, an alkenyl group having 2 to 7 carbon atoms that may form a branch or a ring, an aryl group having 3 to 12 carbon atoms that may have any one or more substituents selected from the a group and that may have a hetero atom, an aralkyl group with an aryl moiety having 3 to 12 carbon atoms that may have any one or more substituents selected from the a group and that may include a hetero atom, or an amino group protecting group for nucleic acid synthesis; m is an integer from 0 to 2; n is an integer of 0 to 1; X is an oxygen atom, a sulfur atom, or an amino group; the oligonucleotide can bind to a human nSR100 gene and has human nSR100 expression inhibiting activity, the oligonucleotide has a length of 12 to 20 mer, and the oligonucleotide includes a sequence that is complementary to a target region having a 12- to 20-mer continuous sequence in a base sequence of SEQ ID NO 1”); Claim 2 (“The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the 5' end of the target region corresponds to position 7168, in SEQ ID No. 1, and the oligonucleotide has a length of 15 to 19 mer”); Claim 3 (“claim 1, wherein the base sequence of the oligonucleotide includes any of base sequences of SEQ ID NO 16”); Claim 5 (“claim 1, wherein the nucleoside structure represented by Formula (I) is [Chemical Formula 8] where m is 0, and R1 is a hydrogen atom, a methyl group, an ethyl group, an n-propyl group, an isopropyl group, a phenyl group, or a benzyl group”); Claim 12 (“The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 2, wherein the base sequence of the oligonucleotide includes any of base sequences of SEQ ID NO 16”); and Claim 15 (“The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the 12- to 20-mer continuous sequence in the base sequence is from position 600 to position 620, from position 640 to position 700, from position 710 to position 800, from position 1060 to position 1080, from position 1560 to position Page 12 of 14 1600, from position 1630 to position 1660, from position 1685 to position 1720, from position 1850 to position 1900, from position 2900 to position 2925, from position 3835 to position 3875, from position 4800 to position 4830, from position 5900 to position 5970, from position 6010 to position 6035, from position 6230 to position 6270, from position 6300 to position 6320, from position 6440 to position 6470, from position 6750 to position 6772, from position 6865 to position 6890, from position 7045 to position 7080, from position 7130 to position 7155, from position 7160 to position 7220, from position 7360 to position 7390, from position 7680 to position 7850, from position 7950 to position 7980, from position 7995 to position 8020 or from position 8160 to position 8180 in SEQ ID No. 1”). Such a modification would produce the limitations of Claim 7 (“An nSR100 gene expression inhibitor comprising the oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1”).
	As discussed above, WO175 is drawn to (p. 17, full ¶3) a therapeutic agent that inhibits expression of the nSR100 gene to treat small cell lung cancer. Claims 8-11 recite intended use for the therapeutic composition recited in claims 1-3, 5, and 7. Since the art of record teaches the composition of Claims 1-3, 5, and 7, it also teaches that such composition can be used as a therapeutic agent. 
Therefore, modifying the nSR100-inhibiting antisense oligonucleotide sequences of WO175 with the 2’,4’-bridged nucleosides and other nucleotide modifications of US562 would produce a therapeutic agent for inhibiting nSR100 expression to treat small cell lung cancer. Such modification would produce the limitations of instant Claim 8 (“A cancer therapeutic agent comprising the oligonucleotide or the pharmacologically acceptable salt thereof according claim 1”); Claim 9 (“The cancer therapeutic agent according to claim 8 for use in treatment of at least one type of cancer selected from the group consisting of small cell lung cancer”); Claim 10 (“A cancer therapeutic agent comprising the nSR100 expression inhibitor according to claim 7”); and Claim 11 (“The cancer therapeutic agent according to claim 10 for use in treatment of at least one type of cancer selected from the group consisting of small cell lung cancer”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO175 in view of US562 as applied to Claims 1-3, 5, 7-12, and 15 above, and in further view of Henry et al. 2000 (Chemically Modified Oligonucleotides Exhibit Decreased Immune Stimulation in Mice. The Journal of Pharmacology and Experimental Therapeutics 292:468–479) (referred to as “Henry”).
Teachings of WO175 and US562 as applicable to the limitations of Claims 1-3, 5, 7-12, and 15 have been described above. 
WO175 and US562 teach nSR100-inhibiting antisense oligonucleotide sequences that contain 2’,4’-bridged amide BNA nucleotides for inhibiting nSR100 expression to treat small cell lung cancer. 
SEQ ID NO 159 has been elected for Claim 6. As described above, WO175 teaches instant SEQ ID NO 16. SEQ ID NO 16 is identical to the base nucleotide sequence of SEQ ID NO 159, as shown by the alignment below:
Query Match             100.0%;  Score 17;  DB 1;  Length 17; Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGACTGAAGCCTCCAT 17
              |||||||||||||||||
Db          1 GTGACTGAAGCCTCCAT 17
WO175 and US562 do not teach the 5-methylcytosine modification at base 15 of SEQ ID NO 159.
However, Henry teaches using 5-methylcytosine modified oligonucleotides. Henry is drawn to chemically modified oligonucleotides that decrease immune stimulation. Henry teaches (§Abstract) that immune stimulation was markedly decreased with oligonucleotides containing 5-methyl cytosine.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nSR100-inhibiting antisense oligonucleotide sequences that contain 2’,4’-bridged amide BNA nucleotides for treating small cell lung cancer of WO175 and US562 with the 5-methylcytosine modification of Henry for the benefit of reducing detrimental immunostimulation. One would have been motivated to do so with a reasonable expectation of success because Henry teaches (§Introduction ¶3) immune stimulation is a common property of phosphorothioate oligodeoxynucleotides and (§Discussion final¶) chemical modification of phosphorothioate oligonucleotides can effectively reduce the potency of immunostimulatory properties. Ultimately, these modifications may help to reduce the hybridization-independent effects of antisense oligonucleotides, thus increasing the potential therapeutic index, which would be a valuable outcome in treating a disease such as small cell lung cancer. Therefore, modifying WO175 and US562 with the 5-methyl cytosine base of Henry would produce the limitation of Claim 6 (“The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the oligonucleotide is SEQ ID NO 159”). 

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO175 in view of US562 as applied to Claims 1-3, 5, 7-12, and 15 above, and in further view of Cheng et al. 2017 (Lipid Nanoparticles Loaded with an Antisense Oligonucleotide Gapmer Against Bcl-2 for Treatment of Lung Cancer. Pharm. Res. 34:310–320) published online 28 November 2016 (referred to as “Cheng”).
Teachings of WO175 and US562 as applicable to the limitations of Claims 1-3, 5, 7-12, and 15 have been described above. 
WO175 and US562 teach nSR100-inhibiting antisense oligonucleotide sequences that contain 2’,4’-bridged amide BNA nucleotides for inhibiting nSR100 expression to treat small cell lung cancer. 
WO175 and US562 do not teach the limitations of Claim 4 regarding the oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the oligonucleotide is a gapmer comprising a 6- to 15-mer gap region, a 3- to 5-mer 5' wing, and a 3- to 5-mer 3' wing, the gap region is located between the 5' wing and the 3' wing, and the 5' wing and the 3' wing comprises at least one nucleoside structure represented by Formula (1), or the limitations of Claim 13 or Claim 14.
However, Cheng teaches antisense oligonucleotide gapmers for treating lung cancer. Cheng is drawn to treating lung cancer with an antisense oligonucleotide gapmer against Bcl-2 (a gene overexpressed in lung cancer), which is loaded into lipid nanoparticles. Cheng teaches (§Abstract) an antisense oligo called G3139 that downregulates Bcl-2. Cheng (§ASOs) modified G3139 into a gapmer called G3139-GAP with the following sequence: 5’-ucu CCC AGC GTG CGC cau-3’. G3139-GAP has a 3-mer 5’ wing, a 12-mer gap region, and a 3-mer 3’ wing. Cheng Fig. 1 shows that G3139-GAP was more stable than G3139. Fig. 6 shows that a treatment regimen using G3139-GAP increased mouse survival and decreased tumor volume compared to a treatment regimen using G3139 without GAP. Cheng (§Discussion ¶3) teaches that G3139-GAP enhanced downregulation of Bcl-2 mRNA and protein expressions compared with G3139 and that gapmer design is superior to Phosphorothioate substitution alone, consistent with previous reports on other gapmers because of increased RNA binding affinity. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nSR100-inhibiting antisense oligonucleotide sequences containing 2’,4’-bridged amide BNA nucleotides for treating small cell lung cancer of WO175 and US562 with the antisense oligonucleotide gapmer design of Cheng for the benefit of enhancing RNA binding affinity to the nSR100 target. One would have been motivated to do so with a reasonable expectation of success because Cheng’s antisense oligo gapmer had greater efficacy on lung cancer than the antisense oligo alone.
The modification would have produced the limitations of Claim 4 (“The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 1, wherein the oligonucleotide is a gapmer comprising a 6- to 15-mer gap region, a 3- to 5-mer 5' wing, and a 3- to 5-mer 3' wing, the gap region is located between the 5' wing and the 3' wing, and the 5' wing and the 3' wing comprises at least one nucleoside structure represented by Formula [1]”); and Claims 13 and 14 (“the oligonucleotide or the pharmacologically acceptable salt thereof according to [claim 2 or claim 3], wherein the oligonucleotide is a gapmer comprising a 6- to 15-mer gap region, a 3- to 5-mer 5' wing, and a 3- to 5-mer 3' wing, the gap region is located between the 5' wing and the 3' wing, and the 5' wing and the 3' wing comprises at least one nucleoside structure represented by Formula [1]”).
	
Conclusion
Claims 1-15 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635